Citation Nr: 0730227	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
February 13, 1977 to June 28, 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In October 2006, 
the Board remanded for additional development. 


FINDING OF FACT

The appellant's schizophrenia did not have its onset in and 
is not otherwise related to his period of ACDUTRA.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
appellant's period of ACDUTRA.  38 U.S.C.A. §§ 101, 106, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in February 2003 
and October 2006.  The RO specifically informed the appellant 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The appellant was 
essentially told to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records.  In addition, neither the appellant nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  



Analysis

The appellant essentially contends that his current 
schizophrenia was present during ACDUTRA.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  It follows from this 
that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1131.

Presumptive periods, such as those pertaining to establishing 
service connection for psychoses, do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The appellant currently has schizophrenia as noted by various 
treatment records.  

Service medical records are silent as to any complaints or 
findings related to schizophrenia, including the enlistment 
examination.  The examination at service discharge noted a 
normal psychiatric evaluation.  On The Report of Medial 
History as to the question of have you ever had or have you 
now nervous trouble of any sort, the appellant indicated no.  

The first indication of a disability was in August 1977 when 
the appellant was admitted to Charity Hospital for 
schizophrenia and hospitalized for 13 days.  The record also 
shows that the appellant was treated for his disability from 
1992 to the present time.   

The appellant asserts that he had schizophrenia prior to 
service separation as he heard voices and had difficulty 
sleeping during ACDUTRA.  Additionally, his brother and 
sister both submitted letters discussing the appellant's odd 
behavior in April 1977.  His ex-wife also submitted a letter 
describing the change in the appellant's behavior when he 
returned after service discharge. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant and his family.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. 
Jun. 15, 2007), the United States Court of Appeals for 
Veterans Claims (Court), citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant and his 
family are competent to attest to his observations of his 
disability.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disability (i.e. that the appellant had a psychosis in April 
1977) or render an opinion as to the cause or etiology of any 
current disability because they do not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Based upon the evidence, the Board finds that service 
connection is not warranted.  Service medical records are 
silent for any findings related to schizophrenia and the 
first competent medical evidence of a disability was two 
months after service discharge.  As the appellant's active 
service was ACDUTRA, he is not entitled to a presumptive 
service connection for psychosis.  See 38 C.F.R. § 3.309, 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Additionally, there is no opinion which links current 
disability to service.  The Board declines to obtain a 
medical nexus opinion with respect to the claim because there 
is no evidence of pertinent disability during ACDUTRA.  Thus, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, relating schizophrenia to ACDUTRA 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In sum, the preponderance of the evidence is against finding 
that the appellant's schizophrenia is related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for schizophrenia is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


